  Case: 1:17-cv-01973 Document #: 839 Filed: 02/03/20 Page 1 of 4 PageID #:58217




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 MOTOROLA SOLUTIONS, INC., and                      )
 MOTOROLA SOLUTIONS MALAYSIA                        )
 SDN. BHD.                                          )   Civil Action No.: 1:17-cv-01973
                                                    )
                    Plaintiffs,                     )
                                                    )   Honorable Charles R. Norgle Sr.
           v.                                       )
                                                    )
 HYTERA COMMUNICATIONS                              )
 CORPORATION LTD.,                                  )
 HYTERA AMERICA, INC., AND                          )
 HYTERA COMMUNICATIONS                              )
 AMERICA (WEST), INC.                               )
                                                    )
                    Defendants.                     )
                                                    )
                                                    )

  NOTICE OF MOTOROLA’S AMENDED PROPOSED JURY INSTRUCTIONS AND
                         VERDICT FORM

       On October 1, 2019, the parties submitted proposed jury instructions in accordance with

the deadline for the joint pretrial order. Motorola has amended the proposed jury instructions and

verdict form based on the conduct of trial and to attempt to limit disputes before the Court.

Specifically, Motorola proposes the following revisions to address the conduct of trial:

       •        Adding instructions on Summary of the Parties’ Claims, No Inference from the
                Judge’s Questions, Prior Inconsistent Statements, No License Defense, and a separate
                Fraudulent Concealment Instruction with related revision to Burden of Proof (No.
                19);

       •        Removing instructions on Note-Taking (No. 5), Limited Purpose of Evidence (No. 7),
                Number of Witnesses (No. 11), and Absence of Evidence (No. 12).

       •        Revising instructions on What is Evidence (No. 2) to reference stipulated facts;
                Deposition Testimony (No. 3) to reference the reading of deposition testimony; and
                Translated Language (No. 14) to say check interpreter was present and adopt Hytera’s
                proposal;

Motorola also proposes revisions to the following instructions to attempt to address Hytera’s

objections or limit disputes before the Court:
  Case: 1:17-cv-01973 Document #: 839 Filed: 02/03/20 Page 2 of 4 PageID #:58218



       •   Spoliation (No. 16), Fifth Amendment (No. 17), Specific Elements of Definition of a
           Trade Secret No. 22), Combination Trade Secrets (No. 23); Definition of
           Misappropriation (No. 24), Modifications or Improvements (No. 28), Trade
           Secret/Damages Generally (No. 29); Trade Secret/Actual Loss (No. 31); Punitive
           Damages (No. 35); References to Other Trade Secrets (No. 37); Copyright
           Infringement (No. 39); Copyright/Defendants’ Profits (No. 44)

       Finally, Motorola has revised the following instructions to align with the claims and

defenses in the case as they have been presented at trial:

       •   Respondeat Superior (No. 18); Misappropriation of Trade Secrets (No. 20); Improper
           Means (No. 25); Trade Secret/Compensatory Damages (No. 30); Trade Secret/Unjust
           Enrichment (No. 32); Head Start Period (No. 34); Trade Secret/Statute of Limitations
           (No. 36); Copying (No. 41); and Copyright Damages Generally (No. 43).

       Attached to this notice are: Motorola’s amended proposed jury instructions (Exhibit A); a

redline comparing Motorola’s amended proposed jury instructions to the jury instructions filed on

October 1, 2019 (table of contents and preliminary instructions excluded) (Exhibit B); and

Motorola’s amended proposed verdict form (Exhibit C).



 DATED: February 3, 2020                              Respectfully submitted,


                                                      /s/ Justin Singh
                                                      Adam Alper (admitted pro hac vice)
                                                      adam.alper@kirkland.com
                                                      Brandon H. Brown (IL Bar No. 266347 CA)
                                                      brandon.brown@kirkland.com
                                                      Barbara Barath (admitted pro hace vice)
                                                      barbara.barath@kirkland.com
                                                      Reza Dokhanchy (admitted pro hac vice)
                                                      reza.dokhanchy@kirkland.com
                                                      KIRKLAND & ELLIS LLP
                                                      555 California Street
                                                      San Francisco, CA 94104
                                                      Telephone: (415) 439-1400
                                                      Facsimile: (415) 439-1500

                                                      Michael W. De Vries (admitted pro hac vice)
                                                      michael.devries@kirkland.com
                                                      Christopher Lawless (admitted pro hac vice)
                                                      christopher.lawless@kirkland.com
                                                      Justin Singh (admitted pro hac vice)
                                                      justin.singh@kirkland.com




                                                 2
Case: 1:17-cv-01973 Document #: 839 Filed: 02/03/20 Page 3 of 4 PageID #:58219




                                          Benjamin A. Herbert (admitted pro hac vice)
                                          benjamin.herbert@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          555 South Flower Street
                                          Los Angeles, California 90071
                                          Telephone: (213) 680-8400
                                          Facsimile: (213) 680-8500

                                          David Rokach (IL SBN: 6279703)
                                          david.rokach@kirkland.com
                                          Megan M. New (IL SBN 6300422)
                                          megan.new@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          300 North LaSalle
                                          Chicago, IL 60654
                                          Telephone: (312) 862-2000
                                          Facsimile: (312) 862-2200

                                          Attorneys for Plaintiffs
                                          Motorola Solutions, Inc. and Motorola
                                          Solutions Malaysia SDN. BHD.




                                      3
  Case: 1:17-cv-01973 Document #: 839 Filed: 02/03/20 Page 4 of 4 PageID #:58220



                               CERTIFICATE OF SERVICE

       I, Justin Singh, an attorney, hereby certify that on February 3, 2020, I caused a true and

correct copy of the foregoing document to be served via the Court’s ECF system upon all counsel

of record.


 DATED: February 3, 2020                         /s/ Justin Singh
                                                 Justin Singh
